Third District Court of Appeal
                               State of Florida

                        Opinion filed November 18, 2020.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                               No. 3D20-1441
                        Lower Tribunal No. 09-25476B
                            ________________


                               Keenya Young,
                                    Appellant,

                                        vs.

                            The State of Florida,
                                    Appellee.



      An appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from the
Circuit Court for Miami-Dade County, Charles K. Johnson, Judge.

      Keenya Young, in proper person.

      Ashley Moody, Attorney General, for appellee.


Before SCALES, HENDON, and MILLER, JJ.

      PER CURIAM.
      Affirmed. See Tisdale v. State, 282 So. 3d 998, 1000 (Fla. 3d DCA 2019)

(“Rule 3.850 provides a ‘two-year time limitation for filing motions for

postconviction relief.’”) (citation omitted); see also Bradley v. State, 3 So. 3d 1168,

1171 (Fla. 2009) (“[Defendant’s] explicit plea to [the crime as charged] constituted

an express waiver of [a] defect in the charging information.”); Robinson v. State,

373 So. 2d 898, 902 (Fla. 1979) (“Once a defendant enters a plea of guilty, the only

points available for an appeal concern actions which took place contemporaneously

with the plea. A plea of guilty cuts off any right to an appeal from court rulings that

preceded the plea in the criminal process including independent claims relating to

deprivations of constitutional rights that occur prior to the entry of the guilty plea.”);

Harvin v. State, 385 So. 2d 119, 119 (Fla. 3d DCA 1980) (As “no allegation that the

plea itself was not knowingly and voluntarily entered, or was otherwise subject to

legal challenge, the motion [for postconviction relief] was properly denied without

evidentiary hearing.”); § 812.13(3)(a), Fla. Stat. (“An act shall be deemed ‘in the

course of committing the robbery’ if it occurs in an attempt to commit robbery or in

flight after the attempt or commission.”).




                                             2